Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  Applicant’s election without traverse of Group I in the reply filed on February 09, 2022 is acknowledged. The election of SEQ NO: 1-29 for examination has been fully considered.
                                             Status of the Application
2.  Claims 1, 3-5 along with seq ID NO: 1-29 are considered for examination. 7-12 are withdrawn.
                                                      Informalities
3. The following informalities are noted:
         (i) The claim 3 recites ‘a quencher is modified at 3’end of the detection probe and a fluorophore is modified at 5’ end’. Amending the claim with ‘the probe is modified at 3’-end by a quencher and 5’ end of the probe modified by a fluorophore is suggested.
Appropriate correction is required.
                                          Objection to the specification
4.  The disclosure is objected to because of the following informalities: 
         (i)  The use of the term (fluorescent dyes as recited in para 0025-0031 and claims 4- 5), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. . Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.      The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

           Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite trademarks (for eg. ALEX-350, Alexa Fluor 488, Cy3, FAM, VIC) which are unclear and indefinite because it is unclear what each these trademarks refer to because according to MPEP a trademark is used to identify the source of goods, and not the goods themselves, if the trademark is used in a claim as a limitation to identify or describe a
particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph (id. (citing Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982))). In the instant claims the trademark 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                      Claim Rejections - 35 USC § 103
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neely (US 2013/0280708) in view of von Maltzahn et al. (US 2015/0373993), Trama et .
      Neely teach a primers and probes composition for detecting Candida species that include Candida albicans, Candida tropicalis, Candida parapsilosis, Candida krusei and Candida glabrata (para 0005-0006, 0025) wherein Neely et al. teach a nucleotide sequence (SEQ ID NO: 43 that comprises SEQ ID NO: 1). see the following sequence alignment
For SEQ ID No : 1
US-13-828-637-43
; Sequence 43, Application US/13828637
; Publication No. US20130280708A1
; GENERAL INFORMATION
;  APPLICANT: NEELY, Lori
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR DETECTION OF CANDIDA SPECIES
;  FILE REFERENCE: 50713-062002
;  CURRENT APPLICATION NUMBER: US/13/828,637
;  CURRENT FILING DATE: 2013-03-14
;  PRIOR APPLICATION NUMBER: 61/636,110
;  PRIOR FILING DATE: 2012-04-20
;  NUMBER OF SEQ ID NOS: 52
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 43
;  LENGTH: 228
;  TYPE: DNA
;  ORGANISM: Candida
US-13-828-637-43
  Query Match             100.0%;  Score 18;  DB 45;  Length 228;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTTTGAGCGTCGTTTCT 18
              ||||||||||||||||||
Db          9 TGTTTGAGCGTCGTTTCT 26

US-13-828-637-49

  Query Match             100.0%;  Score 18;  DB 45;  Length 153;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGTTCAGCGGGTAGTCC 18
              ||||||||||||||||||
Db        136 AAGTTCAGCGGGTAGTCC 119

For SEQ ID NO : 3
US-13-828-637-43

  Query Match             100.0%;  Score 20;  DB 45;  Length 228;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCTGTTTGAGCGTCGTTTC 20
              ||||||||||||||||||||
Db          6 GCCTGTTTGAGCGTCGTTTC 25

For SEQ ID NO: 4
US-13-828-637-52

  Query Match             100.0%;  Score 20;  DB 45;  Length 71;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGCCTTACCACTACCGTCTT 20
              ||||||||||||||||||||
Db          2 CGCCTTACCACTACCGTCTT 21

For SEQ ID NO: 5
US-13-828-637-43

  Query Match             100.0%;  Score 19;  DB 45;  Length 228;
  Best Local Similarity   100.0%;  


Qy          1 CTGTTTGAGCGTCGTTTCT 19
              |||||||||||||||||||
Db          8 CTGTTTGAGCGTCGTTTCT 26

For SEQ ID NO: 6
US-13-828-637-49

  Query Match             100.0%;  Score 19;  DB 45;  Length 153;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TAAGTTCAGCGGGTAGTCC 19
              |||||||||||||||||||
Db        137 TAAGTTCAGCGGGTAGTCC 119

For SEQ ID NO: 12

 US-13-828-637-45

  Query Match             100.0%;  Score 25;  DB 45;  Length 200;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTCCACTCATTGGTACAAACTCCA 25
              |||||||||||||||||||||||||
Db        110 TTTCCACTCATTGGTACAAACTCCA 134

For SEQ ID No: 15

US-13-828-637-46   Query Match             100.0%;  Score 24;  DB 33;  Length 217;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACGCTTATTTTGCTAGTGGCCA 24
              ||||||||||||||||||||||||
Db        123 AAACGCTTATTTTGCTAGTGGCCA 146

       Von Malitzahn et al. teach a nucleic acid sequence comprising SEQ ID NO: 7-8 ): see the following alignment

For SEQ ID NO: 7
US-14-752-829-2941
; Sequence 2941, Application US/14752829
; Publication No. US20150373993A1
; GENERAL INFORMATION
;  APPLICANT: VON MALTZAHN, GEOFFREY
;  APPLICANT:FLAVELL, RICHARD BAILEY
;  APPLICANT:TOLEDO, GERARDO V.
;  APPLICANT:LEFF, JONATHAN W.
;  APPLICANT:SAMAYOA, PHILIP
;  APPLICANT:MARQUEZ, LUIS MIGUEL
;  APPLICANT:JOHNSTON, DAVID MORRIS
;  APPLICANT:DJONOVIC, SLAVICA
;  APPLICANT:MILLET, YVES ALAIN
;  APPLICANT:SADOWSKI, CRAIG
;  APPLICANT:LYFORD, JEFFREY
;  APPLICANT:AMBROSE, KAREN V.
;  APPLICANT:ZHENG, XUECHENG
;  TITLE OF INVENTION: ENDOPHYTES FROM ANCESTRAL VARIETIES OF AGRICULTURAL PLANTS,
;  TITLE OF INVENTION:COMPOSITIONS AND USES THEREFOR

US-14-752-829-2941

  Query Match             100.0%;  Score 20;  DB 59;  Length 151;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTACTACACTGCGTGAGCG 20
              ||||||||||||||||||||
Db         37 AGTACTACACTGCGTGAGCG 56

For SEQ ID NO: 8

SEQ ID NO: 2923, 2924, 2925 or 2931 comprises sequence of SEQ 

ID NO: 8.
     Trama et al. teach a nucleic acid sequence comprising the primer sequences of SEQ ID NO: 9 and 10 (see the sequence alignment).
For Seq ID NO: 9
; Sequence 8, Application US/11321984
; Patent No. 8501408
; GENERAL INFORMATION:
;  APPLICANT: Medical Diagnostic Laboratories LLC
;  TITLE OF INVENTION: Methods and compositions for detecting species of Candida
;  FILE REFERENCE: P5-NON-1
;  CURRENT APPLICATION NUMBER: US/11/321,984
;  CURRENT FILING DATE:  2005-12-29
;  PRIOR APPLICATION NUMBER: 60/641,914
;  PRIOR FILING DATE: 2005-01-06
;  NUMBER OF SEQ ID NOS: 29
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 8
;   LENGTH: 247
;   TYPE: DNA
;   ORGANISM: Candida tropicalis
US-11-321-984-8

  Query Match             100.0%;  Score 20;  DB 26;  Length 247;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AACGCAGCGAAATGCGATAC 20
              ||||||||||||||||||||
Db        235 AACGCAGCGAAATGCGATAC 216

For SEQ ID NO: 10
US-11-321-984-3

  Query Match             100.0%;  Score 20;  DB 26;  Length 298;  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAATACCAGAGGGCGCAAT 20
              ||||||||||||||||||||
Db        100 GGAATACCAGAGGGCGCAAT 81

      Trama et al. also teach nucleic acid sequences for Candida species which comprising portion of SEQ ID NO: 14, 16-20 (see sequences of SEQ ID NO: 1-8 comprisng nucleic acid sequences for all the four Candida species as recited in the claim 1).
 Zeng et al. teach a nucleic acid sequence of SEQ ID NO: 11 (see the following sequence alignment).
For SEQ ID No: 11

US-10-083-357-377
; Sequence 377, Application US/10083357
; Publication No. US20030054370A1
; GENERAL INFORMATION:
;  APPLICANT: Qiandong Zeng et al.
;  TITLE OF INVENTION: Systemic Discovery of New Genes
;  FILE REFERENCE: 032796-090
;  CURRENT APPLICATION NUMBER: US/10/083,357
;  CURRENT FILING DATE:  2002-02-27
;  NUMBER OF SEQ ID NOS: 1346
; SEQ ID NO 377
;   LENGTH: 141
;   TYPE: DNA
;   ORGANISM: Saccharomyces cerevisiae
US-10-083-357-377
  Query Match             100.0%;  Score 25;  DB 7;  Length 141;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATCACTGTACTTGTTCGCTATCGGT 25
              |||||||||||||||||||||||||
Db         72 ATCACTGTACTTGTTCGCTATCGGT 96


For SEQ ID NO: 13
; Sequence 95, Application US/13303237
; Publication No. US20120129718A1
; GENERAL INFORMATION
;  APPLICANT: Cywinska, Alina
;  TITLE OF INVENTION: QUALITATIVE/QUANTITATIVE DETECTION OF FUNGAL SPECIES
US-13-303-237-95

  Query Match             100.0%;  Score 20;  DB 42;  Length 1012;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACGCACACTCCCAGGTCTTT 20
              ||||||||||||||||||||
Db        243 ACGCACACTCCCAGGTCTTT 224

        Wang et al. teach a nucleic acid sequence comprising a portion of probe sequences of SEQ ID NO:14 and 16-20 (see sequences 545764, 50071, 17517 which comprise sequences incompletely complementary as required by the instant claims).
         However, none of the above references teach primers and probes generated from the known sequences. 
    Lowe et al. teach a method for designing primers and evaluating their performance
wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers from a known sequence for polymerase chain reaction (see page 1757, col. 1,
abstract). Lowe et al. teach that all primers designed for over 10 gene products were
experimentally tested and the results showed that all the amplification products
specified by the primers are of the predicted size and also hybridize with the appropriate
cDNA or internal oligonucleotide probe (see page 1760, col. 2, paragraph 1).

                                                       Conclusion
           Claims 2 and 6 free of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637